BranNON, Judge,

(.concurringj:

I agree to the syllabus. I agree that a new trial be granted for the admission of improper evidence. But I do not agree to all that part of Judge English’s opinion holding the evidence of the State’s witnesses unworthy of credit, and holding that the corpus delicti is not proven. I do not think we ought to pass on the evidence, and thus disparage and destroy the State’s case in advance of a new trial. What is the use of a new trial with the State’s evidence condemned in advance? My position is that that part of Judge English’s opinion sets a bad precedent for this Court. I hold that where this Court reverses for the admission or rejection of evidence, or for giving or refusal of instructions, or on any ground other than the weight or credit of evidence, we should not pass on the weight or credit of evidence, but remand the, case for a new trial without influence from an opinion of this Court branding and condemning the evidence as not worthy of credit. The evidence may not be the same on another trial; other evidence may be brought in; and, if we brand the evidence, it necessarily discounts the effect of the old evidence. Need I cite cases to show that the jury is almost uncontrollably the judge of the credit of the witnesses? Yet Judge English makes a jury out of this Court, and makes us brand witnesses as false whom twelve sworn jurors and a judge believed, when they saw the witnesses, and enjoyed great advantage in passing on their evidence, which we do not possess, which Judge English said gave them better capacity to judge than wé. Sigler v. Beebe, 44 W. Va. 592, *779(30 S. E. 76). I do not say that where a party’s case turns only on weight of evidence v. e are not bound to consider it. We are so bound. But when the party gets a new trial on other grounds, we ought not to pass on the evidence. Chapter 131, section 9, Code 1891, as construed in Johnson v. Burns, 39 W. Va. 658, (20 S. E. 686,) does not require us to do so where not necessary to give the party a new trial. And I am sure that act was not intended to utterly reverse the rule that made the jury peculiarly, and almost uncontrollably, the judge of the veracity of witnesses. If we do pass on the evidence, we must say it establishes the case. And why? Because the jury gave it credit, Gilmer v. Sidenstricker, 42 W. Va. 57, (24 S. E. 566); Dudleys v. Dudleys, 3 Leigh, 436, and because in Akers v. De Witt, 41 W. Va. 229, (23 S. E. 669,) it was held that, if the sole ground for new trial depends on credit of witnesses, this Court will not disturb the judgment. Are wé to usurp the jury power? Is this great, jury right from Magna Charta, imbedded in our bill of rights, to be frittered away? If this doctrine is carried out, how far will it depreciate, or atlast undermine, this right which we have all considered sacred? The old rule of demurrer to evidence and motion for new trial preserved to the party the benefit of all his evidence conflicting with that of his opponent, and conceded credit to his witnesses; but, if we changé this by denying credit to his witnesses, do we not deny him jury trial in effect? I do not think that act goes so far. If we so construe it, do we not make it unconstitutional? We must give it a construction not making it run counter to the Constitution if possible.
Note by
Dent, President:
I concur in the result reached in this case and the syllabus, but dissent from that portion of Judge English’s opinion that passes on the credibility of the witnesses, as this is an invasion of the province of the jury. See Akers v. De Witt, 41 W. Va. 239, (23 S. E. 669).
Reversed.